United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2646
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Lillie B. Epps, also known              *
as L. L.,                               *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: February 9, 2004

                                Filed: February 12, 2004
                                   ___________

Before RILEY and RICHARD S. ARNOLD, Circuit Judges, and HOVLAND,1
      District Judge.
                          ___________

PER CURIAM.

      Lillie Epps (Epps) appeals the district court’s2 revocation of her supervised
release from a drug conspiracy conviction, resulting in the imposition of a six-month

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota, sitting by designation.
      2
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
prison term followed by a four-year term of supervised release. On appeal, Epps
argues the court’s revocation of her supervised release was unreasonable.

       When a district court imposes a revocation sentence within the statutory limits
of 18 U.S.C. § 3583(e), we will not reverse the sentence absent an abuse of
discretion. See 18 U.S.C. § 3583(e)(3) (“The [district] court may . . . revoke a term
of supervised release, and require the defendant to serve in prison all or part of the
term of supervised release authorized by statute for the offense that resulted in such
term of supervised release without credit for time previously served on postrelease
supervision, if the court, . . . finds by a preponderance of the evidence that the
defendant violated a condition of supervised release.”); United States v. Carothers,
337 F.3d 1017, 1019 (8th Cir. 2003) (“On appeal, the district court’s decision to
revoke supervised release based on its finding of a violation is reviewed only for
abuse of discretion.”) (citations omitted).

       After carefully reviewing the record, we conclude the district court did not
abuse its discretion. Epps’s sentence is within the statutory maximum allowed for
revocation. See 18 U.S.C. § 3583(e)(3). Moreover, Epps’s violations of the terms
of her supervised release, which included (1) testing positive for cocaine on one
occasion, and (2) missing eight substance abuse counseling sessions, and being out
of her residence without the permission of her probation officer, between January
and April 2003, provide ample support for the district court’s sentence.

      Accordingly, we affirm Epps’s sentence. See 8th Cir. R. 47B.
                    ______________________________